Citation Nr: 1004172	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbosacral spine with a 
history of myositis, evaluated as noncompensably disabling 
from May 4, 1970 to July 8, 1975, as 10 percent disabling 
from July 8, 1975 to January 20 2005, as 20 percent disabling 
from January 20, 2005 to December 6, 2006, and as 40 percent 
disabling therefrom.

2.  Entitlement to an initial rating in excess of 20 percent 
for sciatica of the left lower extremity, secondary to the 
Veteran's degenerative disc disease of the lumbosacral spine 
with a history of myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  The claims file was subsequently 
transferred to the RO in Albuquerque, New Mexico.

The April 2005 rating decision on appeal granted initial 
rating assignments both for degenerative disc disease of the 
lumbar spine and for related neurologic manifestations, 
specifically, sciatica of the left lower extremity.  The 
Veteran's appeal is deemed to include all components of his 
low back disability, including the left leg sciatica, and 
thus the issues for consideration are as set forth on the 
title page of this decision.  Although the RO's December 2006 
statement of the case did not explicitly list the sciatica as 
an issue on appeal, the RO did provide the regulations 
pertaining to intervertebral disc syndrome, and, as such, the 
evaluation of the neurologic component of the Veteran's low 
back disability is implied.  

The Board further observes that the Veteran has claimed his 
low back disability precludes him from working.  The Board 
acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in 
which the Court held that a claim for total disability based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  
However, it is noted that a claim for TDIU was separately 
adjudicated by the RO in September 2007.  The Veteran did not 
appeal that determination.  Accordingly, given the specific 
procedural background in this case, a TDIU claim is not 
deemed to be a component of the current appeal despite the 
holding in Rice.  The Board will, however, consider whether 
an extra-schedular rating is appropriate, which contemplates 
factors such as marked interference with employment.  


FINDINGS OF FACT

1.  Prior to July 8, 1975, there is no showing of lumbar 
limitation of motion, spasms, spinal deformity, or evidence 
of intervertebral disc symptomatology.

2.  From July 8, 1975, to January 20, 2005, the competent 
evidence demonstrated no more than slight limitation of 
motion, with flexion to no worse than 85 degrees and with 
combined range of motion of the thoracolumbar spine to no 
worse than 235 degrees, with no additional limitation of 
function due to pain or weakness.  There were no more than 
slight intervertebral disc symptoms, without incapacitating 
episodes.

3.  From January 20, 2005, to December 6, 2006, the competent 
evidence demonstrated no more than moderate limitation of 
motion, with flexion to no worse than 65 degrees and with 
combined range of motion of the thoracolumbar spine to no 
worse than 170 degrees, with no additional limitation of 
function due to pain or weakness.  There was no listing of 
the spine and no more than moderate intervertebral disc 
symptoms, without incapacitating episodes.

4.  .  From January 20, 2005, the competent evidence of 
record demonstrates no more than moderate neurological 
manifestations of the service-connected low back disability, 
affecting the left lower extremity.

5.  From December 6, 2006, the competent evidence 
demonstrates mild neurologic manifestations of the service-
connected low back disability, affecting the right lower 
extremity.

6.  From December 6, 2006, there was no ankylosis of the 
lumbar spine.  There was no showing of pronounced 
intervertebral disc syndrome, without incapacitating 
episodes.


CONCLUSIONS OF LAW

1.  Prior to July 8, 1975, the criteria for entitlement to an 
initial compensable evaluation for degenerative disc disease 
of the lumbosacral spine with a history of myositis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).

2.  From July 8, 1975 to January 20 2005, the criteria for 
entitlement an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine with a 
history of myositis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); Diagnostic Code 5293 (as 
in effect from September 23, 2002, until September 26, 2003); 
Diagnostic Codes 5235, 5237, 5242, 5243 (2009).

3.  From January 20, 2005 to December 6, 2006, the criteria 
for entitlement an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with a 
history of myositis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); Diagnostic Code 5293 (as 
in effect from September 23, 2002, until September 26, 2003); 
Diagnostic Codes 5235, 5237, 5242, 5243 (2009).

4.  From December 6, 2006, the criteria for entitlement to an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbosacral spine with a history of myositis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); Diagnostic Code 5293 (as in effect from 
September 23, 2002, until September 26, 2003); Diagnostic 
Codes 5235, 5237, 5242, 5243 (2009).

5.  From January 20 2005, the criteria for entitlement to an 
initial rating in excess of 20 percent rating for moderate 
neurologic deficit of the left lower extremity associated 
with the service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Codes 8520, 8521, 8524, 8526 (2009).

6.  From December 6, 2006, the criteria for entitlement to a 
separate 10 percent rating for mild neurologic deficit of the 
right lower extremity associated with the service-connected 
low back disability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8521, 8524, 8526 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Veteran's claim here arises from an appeal of initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required under the VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The examination 
reports are adequate for rating purposes.  The examination 
reports set forth the Veteran's subjective complaints, 
objective clinical findings and pertinent diagnoses.  
Moreover, the Veteran's statements in support of the claims 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this 
regard, a November 2004 letter from chiropractor R. H. 
indicates that he had treated the Veteran since 1971.  While 
such records are not associated with the claims folder, a 
January 2005 letter from the Veteran explained that R.H.'s 
office had been destroyed in a fire and that there were no 
available treatment records.  In that same letter, the 
Veteran explained that another private physician, Dr. P., was 
unwilling to provide treatment records. For these reasons, 
the Board concludes that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Providing further guidance in the evaluation of 
musculoskeletal disabilities is 38 C.F.R. § 4.71a, Plate V, 
which indicates normal range of lumbar motion as follows: 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees.  

In this case, the Veteran had initially claimed service 
connection for a low back disability in July 1975.  At that 
time, the RO denied the claim.  However, the April 2005 
rating action that is the subject of the instant appeal 
determined that there had been clear and unmistakable error 
in the 1975 denial.  Accordingly, the award was made 
effective back to 1970.  Specifically, a noncompensable 
rating was assigned from May 4, 1970.  Then a 10 percent 
rating was assigned beginning July 8, 1975.  A 20 percent 
rating was assigned as of January 20, 2005.  Finally, in a 
subsequent December 2006 rating decision, a 40 percent rating 
was assigned from December 6, 2006.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Under the rating schedule as in effect prior to September 23, 
2002, there are three primary diagnostic codes relevant to 
evaluating lumbar spine disabilities.  There is no authority 
preventing application of these diagnostic codes up to the 
present, if a more favorable rating can thus be attained.  
Accordingly, the Board will consider each pre-amended code in 
turn, reviewing all of the evidence of record to determine if 
a higher evaluation is justified.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Diagnostic Code 5292

Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, provides a 10 percent rating for slight limitation.  A 
20 percent rating applies where the evidence demonstrates 
moderate limitation of motion.  Finally, a 40 percent 
evaluation is warranted for severe limitation of motion.  

The first range of motion findings of record were recorded at 
an August 1975 VA examination.  At that time, the Veteran had 
forward flexion to 85 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  The examiner noted a partial loss of 
spinal curvature.  Regarding functional limitations, the 
Veteran reported that he had difficulty bending or lifting 
weights, and experienced low back pain when sitting in a car 
for any length of time.  

While not containing range of motion findings, a November 
2004 letter from R. H., DC, reflected the Veteran's symptoms 
of chronic low back pain.  R. H. indicated that he had been 
treating the Veteran since 1971.  Treatment consisted of 
adjusting his lumbar and pelvic curves.  

Upon VA examination in January 2005, the Veteran complained 
of daily lumbosacral pain, with occasional severe flares.  
Such flares occurred about twice per year and lasted from 4 
to 11 days per episode.  The Veteran reported that his low 
back symptomatology prevented him from mowing his lawn and 
walking hills.  The report indicated that he wore a corset as 
needed, but did not require a cane or crutches.  Objectively, 
he had flexion to 65 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees, right rotation to 15 degrees 
and left rotation to 30 degrees.  Repetitive motion elicited 
paralumbar spasm and discomfort, but resulted in no reduction 
in range of motion.  There was no fatigability or 
incoordination.  

Upon most recent VA examination in December 2006, the Veteran 
reported significant increase in his low back pain.  His 
baseline pain had increased from 3/10 to 5/10 and he 
occasionally took morphine to alleviate his symptoms.  He 
used a brace and a cane and could only walk a few yards.  He 
also stopped doing any lifting.  He reported stiffness, 
weakness, and spasms, as well as flare-ups that occurred as 
frequently as every 2 to 3 weeks.  The duration of each 
flare-up was 3 to 7 days.  Per range of motion testing, the 
Veteran had lumbar flexion to 20 degrees, with pain beginning 
at 0 degrees.  His extension was to 0 degrees, with pain.  
There was pain on repetition of both movements, but no 
additional loss of motion.  Lateral flexion and rotation 
could not be tested due to the Veteran's level of discomfort.  

In considering the competent evidence, as set forth in 
pertinent part above, the Board finds no support for a 
compensable rating under Diagnostic Code 5292 for the period 
prior to July 8, 1975.  Indeed, the record is void of any 
objective medical evidence during this portion of the rating 
period on appeal.  Accordingly, there is no basis for 
assignment of an increased evaluation.  

Similarly, the Board finds no support for a rating in excess 
of 10 percent for limitation of motion from July 8, 1975, to 
January 20, 2005.  The August 1975 VA examination findings, 
as detailed previously, demonstrate no more than slight 
limitation of motion.  Moreover, while complaints of pain are 
noted, there is no objective showing that such pain resulted 
in additional limitation of function such as to enable a 
finding that the Veteran's disability picture more nearly 
approximated the next-higher 20 percent rating under the pre-
amended version of Diagnostic Code 5292, per DeLuca.  In the 
same vein, a November 2004 letter from R.H., D.C., indicated 
the Veteran's complaints of pain but again failed to 
objectively show additional functional limitation due to such 
pain.

Furthermore, the Board finds no support for a rating in 
excess of 20 percent for limitation of motion from January 
20, 2005, to December 6, 2006.  The January 2005 VA 
examination findings, as detailed previously, demonstrate no 
more than moderate limitation of motion.  Moreover, while 
complaints of pain are noted, there is no objective showing 
that such pain resulted in additional limitation of function 
such as to enable a finding that the Veteran's disability 
picture more nearly approximated the next-higher 40 percent 
rating under the pre-amended version of Diagnostic Code 5292, 
per DeLuca.  

Finally, from December 6, 2006, the Veteran is assigned a 40 
percent rating, which is the maximum available benefit under 
the pre-amended version of Diagnostic Code 5292.  
Accordingly, that code section cannot afford an increased 
rating for the period in question.

In sum, the pre-amended Diagnostic Code 5292 for limitation 
of lumbar motion does not serve as a basis for an increased 
rating for any portion of the rating period on appeal.

Diagnostic Code 5295

The pre-amended Diagnostic Code 5295, concerning lumbosacral 
strain, is also for consideration here.  Under that code 
section, a noncompensable rating applies where there are 
slight, subjective symptoms only.  A 10 percent rating is 
warranted where the evidence reveals lumbosacral strain with 
characteristic pain on motion.  
A 20 percent rating is provided where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Again, there is no clinical evidence of record from May 4, 
1970 to July 8, 1975, the period during which a 
noncompensable evaluation is in effect.  Accordingly, there 
is no basis for assigning a compensable evaluation under 
Diagnostic Code 5295 during this period.  

From July 8, 1975, to January 20, 2005, a 10 percent rating 
is in effect for the Veteran's low back disability.  During 
this period, an August 1975 VA examination 
fails to note any muscle spasm or abnormality of the spine.  
A November 2004 letter from R.H., D.C. explained that 
myositis is the result of the constriction of muscles.  
However, no specific findings regarding spasm, atrophy or 
muscle tone were noted.  Extended curvature of the thoracic 
curve was indicated.  Overall then, given the absence of 
findings of muscle spasms or loss of lateral spine motion, 
there is no competent evidence in support of the next-higher 
20 percent rating under Diagnostic Code 5295, as then in 
effect.  

From January 20, 2005, to December 6, 2006, a 20 percent 
rating is in effect for the orthopedic manifestations of the 
low back disability at issue.  

The January 2005 VA examination reveals paralumbar muscle 
spasm elicited by repeated forward bending.  However, that 
same report indicated that there was no significant spasm, 
muscle guarding, or focal tenderness.  Moreover, 
there was no muscle atrophy and muscle tone was normal in all 
extremities.  There was also no abnormal spinal contour.  
Such findings are not deemed to be commensurate with the 
criteria for a rating in excess of 20 percent under 
Diagnostic Code 5295.

Finally, as of December 6, 2006, a 40 percent evaluation is 
in effect for the Veteran's service-connected low back 
disability, which is the maximum available benefit under the 
pre-amended version of Diagnostic Code 5295.  Accordingly, 
that code section cannot afford an increased rating for the 
period in question.

In sum, the pre-amended Diagnostic Code 5295 for lumbosacral 
strain does not serve as a basis for an increased rating for 
any portion of the rating period on appeal.

Diagnostic Code 5293, pre 9/23/02

The Board turns now to Diagnostic Code 5293, for 
intervertebral disc syndrome, as in effect prior to September 
23, 2002.  Under that code section, a noncompensable rating 
applies for postoperative intervertebral disc syndrome, 
cured.  A 10 percent evaluation is warranted where the 
evidence demonstrates mild intervertebral disc syndrome.  A 
20 percent evaluation is warranted for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is for application in the 
case of severe impairment with recurring attacks, with 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Again, there is no clinical evidence of record from May 4, 
1970 to July 8, 1975, the period during which a 
noncompensable evaluation is in effect.  Accordingly, there 
is no basis for assigning a compensable evaluation under 
Diagnostic Code 5293 during this period.  

From July 8, 1975, to January 20, 2005, a 10 percent rating 
is in effect for the Veteran's low back disability.  During 
this period, an August 1975 VA examination indicates negative 
straight leg raise on the left and positive straight leg 
raise on the right at 80 degrees.  Moreover, a November 2004 
letter from R.H., D.C. appears to indicate complaints of 
radicular pain.  Such evidence arguably supports a finding of 
mild intervertebral disc syndrome.  However, there is no 
basis for concluding that the Veteran's neurologic 
symptomatology was characterized by moderate impairment such 
as to support the next-higher 20 percent rating under 
Diagnostic Code 5293, as then in effect.  Moreover, the 
rating schedule as then constituted did not authorize the 
rater to award a separate evaluation for neurologic 
manifestations of a back disability.  Rather, the pre-amended 
version of Diagnostic Code 5293 was intended to encompass the 
entire disability picture.  Thus, for the period in question, 
the old version of Diagnostic Code 5293 does not afford an 
increased rating.  

As of January 20, 2005, the Veteran was assigned a separate 
rating for his neurologic symptoms associated with the low 
back disability.  Thus, from that point forward, 
consideration of the pre-amended Diagnostic Code 5293 would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.


Revised Diagnostic Code 5293, from 9/23/02

Under the revised version of Diagnostic Code 5293, in effect 
September 23, 2002, intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect September 23, 2002, 
a 10 percent rating applies where the evidence shows 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

In this case, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to Diagnostic Code 5293.  As 
such, the revised version of Diagnostic Code 5293, as in 
effect September 23, 2002 cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect September 23, 2002, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating. 

The medical findings of record have already been reported and 
need not be repeated here.  Such findings demonstrate mild 
lumbosacral strain, warranting a 10 percent rating, under 
Diagnostic Code 5295 for the period prior to January 20, 
2005.  For the reasons previously discussed, there is no 
basis for a higher evaluation during this period.  From 
January 2005 to December 2006, the records demonstrate 
moderate limitation of motion under Diagnostic Code 5292, 
considering additional factors such as pain and weakness.  
Such symptoms warrant a 20 percent rating under Diagnostic 
Code 5292, and again, as previously discussed there is no 
basis for a higher evaluation during this time period under 
any other relevant code sections.  Finally, from December 6, 
2006, the evidence shows significantly reduced lumbar flexion 
warranting a 40 percent evaluation under Diagnostic Code 
5292.  As earlier noted, there is no basis for a higher 
evaluation during this time period under any other relevant 
code sections

The Board will now determine an appropriate rating for the 
Veteran's neurologic manifestations of his service-connected 
low back disability.  

In the present case, the Veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The January 2005 VA examination revealed complaints of low 
back pain radiating down the left leg to the foot and ankle 
area.  Objectively, there was 3/5 muscle strength of the left 
ankle dorsiflexors and 4/5 strength of the left great toe 
extensors.  There was also reduced sensation to simple and 
sharp touch over the anterior aspect of the left lower leg 
and dorsal lateral aspect of the left foot.  Straight leg 
raising was markedly positive on the left, with associated 
Lasegue's sign.  

Upon subsequent VA examination in December 2006, Lasegue's 
sign was positive on both sides.  Strength of the lower 
extremity muscles, including for hip flexion, hip extension, 
knee extension, ankle dorsiflexion, ankle plantar flexion, 
and great toe extension were all 1/5 on the left and 4/5 on 
the right.  Vibration, light touch, and position sense were 
all decreased on the left side, but normal on the right.  
Reflexes were normal bilaterally.     

The Board affirms that the evidence above allows for a 
finding of no more than moderate neurologic impairment of the 
left lower extremity from January 20, 2005.  See September 
2007 Rating Decision.  The Board also finds that the evidence 
shows mild neurologic impairment of the right lower extremity 
from December 6, 2006.  Thus, a separate rating of 10 percent 
is warranted in this regard. 

As the medical evidence does not specifically state which 
nerves were affected by the Veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" and 
"mild" neurological symptoms.  In this manner, the Board 
satisfies its obligation to resolve all reasonable doubt in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide no higher than a 10 percent evaluation.  
Similarly, a 10 percent rating for mild disability is 
afforded under Diagnostic Codes 8520, 8521, 8524, 8525, and 
8526.  All remaining potentially relevant Code sections 
provide only noncompensable evaluations.  Thus, from January 
20, 2005, the currently assigned 20 percent rating under 
Diagnostic Code 8520, 8521, 8524, or 8526 for the neurologic 
manifestations affecting the left lower extremity is 
appropriate and an increased rating is not warranted.  As 
demonstrated above, since January 20, 2005, the Veteran's 
neurological symptoms associated with the Veteran's left 
lower extremity are productive of no more than moderate 
impairment.

From December 6, 2006, the Veteran is entitled to no more 
than a separate 10 percent evaluation under Diagnostic Code 
8520, 8521, 8524, 8525, or 8526 for the neurologic 
manifestations affecting the right lower extremity.  
Beginning December 6, 2006, the evidence shows symptoms of 
mild neurologic disability in the right lower extremity.




General Rating Formula, effective 9/26/03

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2009).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against higher evaluations based on 
incapacitating episodes of intervertebral disc syndrome.  

Similarly, the general rating formula for disease or injury 
of the spine does not serve as a basis for a higher rating 
for the Veteran's orthopedic manifestations here.  
Again, from September 26, 2003, to January 20, 2005, a 10 
percent rating is in effect.  No evidence within this 
timeframe provides any information regarding the Veteran's 
range of motion, gait, spinal contour, or the 
presence/absence of muscle spasms.  Accordingly, there is no 
basis for assignment of the next-higher 20 percent rating 
during this period.

From January 20, 2005, to December 6, 2006, a 20 percent 
rating for orthopedic manifestations of the low back 
disability is in effect.  Again, VA examination on January 
20, 2005, revealed lumbar flexion to 65 degrees, with no 
reduction in range of motion on repetition.  Thus, there is 
no showing of forward flexion to 30 degrees or less, or 
disability comparable therewith when factoring in DeLuca 
considerations, such as to enable assignment of the next-
higher 40 percent evaluation under the general rating 
formula.  

Finally, from December 6, 2006, a 40 percent rating for 
orthopedic manifestations of the low back disability is in 
effect.  As there is no showing of unfavorable ankylosis of 
the entire thoracolumbar spine, there is no basis for 
assignment of the 
next-higher 50 percent evaluation under the general rating 
formula.  

Moreover, with consideration of the provisions of Note (1) of 
the General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran is entitled to maintain the separate 
evaluations for neurologic symptomatology warranted under the 
provisions effective September 23, 2002.  

III. Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's low back 
disorder. Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders. Moreover, 
while the Veteran has stated that his back problems render 
him unemployable as he cannot engage in lifting, nevertheless 
marked interference with employment has not been shown and 
indeed, in a separate adjudication the RO determined that the 
Veteran's service-connected disabilities did not preclude him 
from obtaining and maintaining substantially gainful 
employment.  In the absence of any additional factors, the 
RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.


ORDER

Prior to July 8, 1975, a compensable initial evaluation for 
degenerative disc disease of the lumbosacral spine with a 
history of myositis is denied.

From July 8, 1975 to January 20 2005, an initial rating in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine with a history of myositis is denied.

From January 20, 2005 to December 6, 2006, an initial rating 
in excess of 20 percent for the orthopedic manifestations of 
the Veteran's degenerative disc disease of the lumbosacral 
spine with a history of myositis is denied.

From December 6, 2006, an initial rating in excess of 40 
percent for the orthopedic manifestations of the Veteran's 
degenerative disc disease of the lumbosacral spine with a 
history of myositis is denied.

From January 20, 2005, an initial rating in excess of 20 
percent for the neurologic manifestations of the Veteran's 
degenerative disc disease affecting the left lower extremity 
is denied.

From December 6, 2006, assignment of a separate 10 percent 
evaluation for the neurologic manifestations of the Veteran's 
degenerative disc disease affecting the right lower extremity 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


